UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6271



In Re: KEVIN RAY FOWLER,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-98-24-3)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kevin Ray Fowler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kevin Ray Fowler has filed a petition for a writ of mandamus.

He seeks to have this court direct the district court to inform him

of the status of his motion to reconsider and to toll his time to

respond to the disposition of that motion.       Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.   See In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138

(4th   Cir. 1988).   Further, mandamus is a drastic remedy and should

only be used in extraordinary situations. See Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818,

826 (4th Cir. 1987).    Mandamus relief is only available when there

are no other means by which the relief sought could be granted.

See In re Beard, 811 F.2d at 826.

       Fowler has been informed that the district court denied his

motion for reconsideration, and the district court cannot now ex-

tend or reopen the appeal period. See Fed. R. App. P. 4(a)(5), (6).

To the extent that Fowler is seeking an order compelling the dis-

trict court to dispose of his pending supplemental motion for re-

consideration, the delay has not been so extraordinary to necessi-

tate such relief.    Accordingly, Fowler has not shown a clear right

to the any of the relief sought.   Although we grant Fowler's motion

to proceed in forma pauperis, we deny his petition for mandamus

relief. We dispense with oral argument because the facts and legal




                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3